Citation Nr: 1711569	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  11-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the status post left knee reconstruction, evaluated as 30 percent disabling prior to July 26, 2010.

2.  Entitlement to a separate, additional evaluation of 10 percent for symptomatic removal of cartilage in the left knee prior to July 26, 2010.

3.  Entitlement to a separate, additional evaluation of 30 percent for limitation of extension in the left knee prior to July 26, 2010.

4.  Entitlement to an evaluation greater than 30 percent for status post total left knee arthroplasty prior to May 22, 2013, and greater than 60 percent beginning May 22, 2013.

6.  Entitlement to a separate, additional evaluation of 10 percent for a painful scar have on the left knee prior to and beginning May 23, 2013.

7.  Entitlement to an increased evaluation for sarcoidosis, evaluated as 30 percent disabling.

8.  Entitlement to a total disability evaluation based on individual unemployability prior to October 26, 2011.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran has verified active service from September 1977 through April 1985.  Service treatment records, specifically, the December 1984 Medical Board report, shows that he entered active duty in September 1973 (see %STRs #2, p. 26 (rec'd 7/22/14)).  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

This matter was remanded twice previously by the Board, in January and September 2015 for further development, to include efforts to locate and associate with the record a copy of a September 8, 2011 VA examination report that was referenced in the September 2011 rating decision that confirmed and continued the 30 percent evaluation for the Veteran's left knee disability beginning August 1, 2011.  Efforts to procure this VA examination have revealed that no such examination report exists.  The Board will therefore continue with adjudication of the claim for an increased evaluation for the left knee disability prior to and after May 22, 2013.

The issues of entitlement to an increased evaluation for sarcoidosis and to a total disability evaluation based on individual unemployability (TDIU) addressed in the REMAND portion of the decision below are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to July 26, 2010, the status post left knee reconstruction for anterior cruciate ligament repair was manifested by severe impairment of the knee with a deep, linear scar which is stable but not painful, does not limit joint movement, and does not measure 39 or more square centimeters.

2.  Prior to July 26, 2010, the status post left knee reconstruction was manifested by a history of inservice meniscal repair and loss, and symptoms of locking and swelling but no effusion in the joint.

3.  Prior to July 26, 2010, the status post left knee reconstruction was manifested by limitation of motion measuring 20 degrees extension, at its most limited, with consideration for pain.

4.  Prior to and beginning May 22, 2013 the status post left total knee arthroplasty is manifested by chronic residuals consisting of severe, painful motion and weakness in the left lower extremity, with constant need for a brace but does not manifest loss of use of the lower extremity such as would approximate amputation above the left knee joint.  

5.  Prior to and beginning May 22, 2013 the status post left total knee arthroplasty is manifested by a painful scar.



CONCLUSIONS OF LAW

1.  For the time period prior to July 26, 2010, the criteria for an increased evaluation for status post left knee reconstruction for anterior cruciate ligament repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016)

2.  For the time period prior to July 26, 2010, the criteria for a separate, additional evaluation of 10 percent and no greater for symptomatic removal of cartilage in the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016).

3.  For the time period prior to July 26, 2010, the criteria for a separate, additional evaluation of 30 percent and no greater for limitation of extension in the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

4.  For the time period prior to and beginning May 22, 2013, the criteria for an evaluation of 60 percent and no greater for chronic residuals including painful motion and weakness for status post total left knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.4-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Code 5055 (2016).

5.  For the time period prior to and beginning May 22, 2013, the criteria for a separate, additional evaluation of 10 percent and no greater for a painful scar have on the left knee been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.4-4.14, 4.118, Diagnostic Code 7804 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. § 5102, 5013, 5013A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the present case, VA fulfilled its duty to notify in letters dated in June 2009 and January 2010, after which the Veteran's claim was adjudicated in a May 2010 rating decision.

As to VA's duty to assist, VA treatment records and all identified private treatment records have been obtained.  In addition, Social Security Administration (SSA) decision and records have been obtained.  Finally, the purportedly missing September 8, 2011 VA examination report that was the subject of two prior Board remands has been found to not exist and may have been canceled by local VA RO staff.  There is thus no report to obtain.  Accordingly, the Board finds that VA has complied with the January and September 2015 remands.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VA examinations accorded the Veteran for his left knee disability in August 2009 and May 2013 VA accorded are adequate in that they provided sufficient detail to allow a the Board to fully evaluate the disability.  See Bar v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  It is noted that the May 2013 examination does not specifically identify passive and active range of motion, as required by Correia v. McDonald, 28 Vet. App. 158 (2016).  However, it does address range of motion in the opposite joint and does contain observations of functional impairment after repetitive motion and on weight bearing.  In addition, as explained below, the Board is granting the maximum evaluation possible for the Veteran's left knee disability.  Thus, the Board determines that there is substantial compliance with Correia, and remand for a new examination would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Neither the Veteran nor his representative identified additional health care providers whose records were necessary to the adjudication of this case.  There are no other records of which VA is aware that have not been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is noted that the Veteran and his representative were given the opportunity to present evidence or argument after the May 2016 notice that the August 8, 2011 VA examination had not been performed.  They have not done so to date. 

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and neither he nor his representative have argued that prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 200); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Left Knee

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (hereinafter Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id., at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.  

The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261, (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004).  If a rating is assigned under the provisions for knee impairment which contemplates symptoms other than limitation of motion, (such as 38 C.F.R. § 4.71a, 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  In addition, separate evaluations may be assigned for manifestations of disability that are not otherwise contemplated in the available diagnostic codes, subject to the prohibition on "pyramiding."  See 38 C.F.R. § 4.14 (2016).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5258 and 5259 contemplate impairment of the knee involving semilunar, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, evaluated as 20 percent disabling, and removal of symptomatic semilunar cartilage, evaluated as 10 percent disabling, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Under Diagnostic Code 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under DC 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

The description of the Veteran's left knee disability includes the scar that is the residual of surgical correction of his left knee, but it is not afforded a separate, compensable evaluation.

Scars are evaluated under the Schedule at 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, and 7805.  Compensable evaluations are afforded for deep, nonlinear scars that measure an area of at least 39 square centimeters; scars that are superficial and nonlinear that measure an area of 292 square centimeters or greater; and scars that are painful and that number one or more.  In addition, compensation may be afforded, including additionally, for disabling effects not considered in Diagnostic Codes 7800, 7801, 7802, 7804.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A. Prior to July 26, 2010

Prior to July 26, 2010, the Veteran's left knee disability was rated at 30 percent disabling under Diagnostic Code 5257.  This is the highest evaluation afforded under the diagnostic code.  Thus, a higher evaluation cannot be assigned under Diagnostic Code 5257.  

In consideration as to whether there are manifestation of the Veteran's service-connected left knee disability that may warrant other separate, compensable evaluations prior to July 26, 2010, the Boards notes the history of inservice left knee medial meniscectomy in 1978, 1984 arthroscopy findings of torn lateral meniscus, absent medial meniscus and anterior cruciate deficiency, and subsequent 1984 anterior cruciate ligament reconstruction.  

Statement of the Veteran's witnesses, received in August 2009, reflect their observations of the Veteran's knee condition prior to July 26, 2010.  The statement of D.W. provides a general picture of knee trouble and the Veteran's complaints of pain all the time.  The statement of D.J. provides a long view from the mid-eighties, when he and the Veteran began to work together loading and unloading trucks by forklift and hand.  He attests the Veteran's knee swelled and hurt from time to time.  In addition, he reported that the Veteran now has problems walking, where before he had been very active and they played sports and bowled together.  

The evidence before the Board, including the Veteran's own statements, VA treatment records from 2005, and from 2008-2009, and the October 2010 Social Security Administration (SSA) decision prior to July 26, 2010 portray a disability picture of chronic, left knee pain interfering with work and activities of daily living as early as 2007. 

In the Veteran's May 2010 notice of disagreement and January 2010 Application for Increased Compensation Based on Unemployability, he stated that his left knee, with other service-connected disabilities, rendered him unable to work.  Supporting this assertion are October 2010 SSA documents.  The Disability Determination and Transmittal, shows the Veteran was found disabled as of February 2008 due to a primary diagnosis of osteoarthritis.  No secondary diagnosis was established.  The October 2010 SSA Administrative Law Judge (ALJ)'s decision specifically identifies the left knee joint as productive of severe impairment in its findings of fact.  No other joint is so identified. 

VA treatment records in 2005 reflect complaints of knee pain for the past two to three years, and findings of bilateral crepitus, worse on the left.  VA treatment records dated from 2008-9 reflect complaints of and treatment for worsening left knee pain and difficulty with moving, walking, standing, bending, kneeling, steps and home management.  Treating health care providers observed limited and painful range of motion; moderate crepitus, grinding, and muscle guarding; joint hypertrophy and tenderness in medial and lateral joint lines; and mild edema and significant swelling.  In February 2007, range of left knee joint motion measured 3 degrees extension to 75 degrees flexion with pain.  The Veteran ambulated with a moderate limp but could make transfers independently.  On standing, his left knee was bowed and he shifted weight often, bearing weight partially on his left.  November 2008 X-ray results revealed severe tricompartmental degenerative disease with bone on bone articulation.  The radiologist assessed osteoarthritis.  In February 2010, the Veteran was scheduled for total knee arthroplasty preoperative consult in July 2010.  

In August 2009 the Veteran underwent VA examination, at which time the examiner objectively observed the left knee to reflect left knee weakness, tenderness, deformity and guarding of movement, and locking pain but no effusion.  Left knee range of motion was recorded at 105 degrees flexion and 15 degrees extension with pain at 90 degrees flexion and at 20 degrees extension.  The Veteran was able to repeat motion without additional limitation of motion but exhibited pain and fatigue that impaired functionality.  He was unable to perform stability test because of guarding and pain.  

The medical evidence thus supports the assignment of separate, additional, 30 percent under Diagnostic Codes 5261 and an additional 10 percent evaluation for symptomatic removed cartilage under Diagnostic Code 5259.  As above noted, the medical history shows that the Veteran has undergone damage to and removal of left knee cartilage.  However, while the medical evidence shows locking, significant swelling, and hypertrophy, there is no evidence of effusion in the left knee joint.  Hence, a higher, 20 percent, evaluation is not warranted under Diagnostic Code 5258. 

Other higher or separate evaluations are not warranted, as the medical record shows the required findings are not present.  Specifically, there are no findings of ankyloses, limitation of flexion at 60 or less degrees, limitation of extension at greater than 20 degrees, malunion or nonunion of the tibia and fibula, or of genu recurvatum prior to July 26, 2010.  In addition, there is no evidence of a painful scar or scar measuring greater than 39 square centimeters during this time period.

B. Prior to and Beginning May 22, 2013

Following the Veteran's total knee arthroplasty in July 2010, his left knee was evaluated at 100 percent disabling until August 31, 2011.  A September 2011 rating decision then denied an evaluation greater than 30 percent for the left knee disability.  The introduction to the rating decision referenced an August 8, 2011 VA examination report.  However, under "Reasons for Decision," the rater noted that a routine examination was scheduled for the left knee disability but that increase for the condition was to be addressed in the appeal decision.  The rating decision then denied an evaluation greater than 30 percent following prosthetic replacement of the left knee joint.  A 30 percent evaluation was thus assigned under Diagnostic Code 5055 for a left knee disability now described as status post total left knee arthroplasty, effective September 1, 2011.  However, the examination report referenced in the rating decision was not found to be of record.

The Board concludes that the September 2011 VA examination was never conducted.  In so finding, the Board makes note of the language the AOJ used in documenting its efforts to locate the report.  In September 2015, the Board remanded the claim a second time to obtain the referenced report, directing the AOJ to make the appropriate notations should the report not be found.  In an August 2016 Memorandum for Misdirected Development, the AOJ determined that the September 8, 2011 VA examination was "never attended" and referenced an April 2016 email (see %VAX 9/11 "never attended" (rec'd 8/2/16)), wherein the AOJ again states that the examination appears not to have been "ever actually attended" (see %Email trail on missing 9/11 VAX ... p. 1 (rec'd 4/8/16)).  Finally, in a May 2016 notification letter to the Veteran addressing the September 8, 2011 VA examination report, the AOJ states the examination was "never performed" (see %DTA: 9/11 VAX was not performed ... (rec'd 5/18/16)).  The AOJ's assertion in internal communication that the examination was never attended appears to indicate that the Veteran failed to report for a scheduled examination.  But, the AOJ's explanation to the Veteran that the examination was never performed casts doubt on this assessment.  According the Veteran all benefit of the doubt, the Board concludes the examination was simply not conducted.  

Thereafter, VA examination for the left knee disability was not conducted until May 2013, at which time, the Veteran reported continued swelling and pain, with limited range of motion.  He was observed to use both brace and cane for locomotion.  Range of left knee joint motion was measured at 30 degrees flexion and 25 degrees extension, with consideration for pain.  Repetitive motion testing produced no additional limitation of motion but did demonstrate functional loss in showing less movement than normal and weakened movement; excess fatigability; incoordination and impaired ability to execute skilled movements smoothly; instability; and disturbance of locomotion and interference with sitting, standing and/or weight-bearing.  Strength was measured at 3 of 5 in flexion and 4 of 5 in extension.  Joint stability was found to be normal.  The examiner noted tenderness and/or pain to palpation for joint line and/or soft tissue, and frequent episodes of joint pain and effusion.  The examiner further observed that the Veteran could not straighten his leg sufficiently to allow measurement of leg length, because of pain, and that flare-ups were likely to result in an additional 10 degrees loss of range of motion because of pain.  Results of X-rays then taken revealed left knee prosthesis with effusion in the joint.  The Veteran did report a painful scar, but the examiner noted that the scar did not measure greater than 39 square centimeters.

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 60 percent evaluation is warranted for chronic left knee replacement residuals consisting of severe painful motion and weakness prior to and beginning May 22, 2013.  This is the highest evaluation afforded under the diagnostic code, following the one year period post-implantation of the prosthesis.  Moreover, this evaluation contemplates the Veteran's left knee pain, painful motion, and weakness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).  

The Board has considered whether an evaluation greater than 60 percent may be granted under other diagnostic codes but finds that an evaluation greater than 60 percent cannot be warranted either prior to or beginning May 22, 2013.  See 38 C.F.R. § 4.68.  The medical evidence does not reflect manifestations approximating loss of the upper third of the thigh.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5161, 5160 (2016).  First, the May 2013 examiner specifically noted that the Veteran's left knee disability is not so diminished in function that amputation with prosthesis would serve him equally.  Second, the medical evidence does not show the Veteran lost the use of his left extremity above or below the knee.  He remains able to ambulate with the left lower extremity, albeit with difficulty.  He uses a cane and a brace.  Finally, although he does experience, pain, limited range of motion, instability and incoordination, and weakness, he remains able to move his left knee joint, albeit minimally at its most restricted, and to bear weight on it.  

Accordingly, the Board finds that a 60 percent evaluation, and no greater, is warranted for the left knee disability both prior to and beginning May 22, 2013.

The Board has also considered whether separate, additional evaluations may be warranted for symptomatology of the left knee disability not contemplated by Diagnostic Code 5055.  A separate, compensable evaluation is warranted for the painful scar before and beginning May 22, 2013 under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

The Board is aware that under the amputation rule and 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating provided for amputation of that extremity at the elective level.  In other words, the combined rating for the Veteran's knee disability cannot exceed the evaluation provided for an above the knee amputation of the leg.  Amputation of the leg above the knee is evaluated as 60 percent disabling under 38 C.F.R. § 4.71a , Diagnostic Codes 5162-5164.  The 60 percent assigned for the knee and the 10 percent for the scar combine to 64 under 38 C.F.R. § 4.25, which rounds to a combined rating of 60.  Therefore, the separate rating does not violate this rule.  However, the Veteran is now at the maximum rating available as any further award related to the knee would violate the amputation rule.

Other higher or separate evaluations are not warranted, as the medical record shows the required findings are not present or are already contemplated within Diagnostic Code 5055.   See also 38 C.F.R. § 4.14.

C. Staged Ratings, Thun, and TDIU

The Board has considered the applicability of staged ratings; however, does not find that the evidence has met or more nearly approximated the criteria for a rating greater than 30 percent prior to July 26, 2010, or greater than 60 percent prior to and beginning May 22, 2013 for the reasons explained above.  See 38 C.F.R. § 4.7.  Thus, further stated ratings are not warranted for the time periods under review.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the left knee disability adjudicated here are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Id.  

Finally, concerning unemployability, the matter of whether TDIU is warranted on a schedular or extraschedular basis prior to October 26, 2011 and whether entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (2016) may also be warranted either before or after October 26, 2011 are the subject of a remand immediately following this decision.  

For that time period beginning October 26, 2011, the Veteran has been awarded a TDIU, hence the matter is of entitlement to TDIU during that time period is moot.  However, whether entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (2016) may also be warranted beginning October 26, 2011 is also the subject of a remand immediately following this decision.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  



ORDER

Entitlement to an evaluation greater than 30 percent for the time period prior to July 26, 2010 for status post left knee reconstruction for anterior cruciate ligament repair have not been met.

For the time period prior to July 26, 2010, an evaluation of 10 percent and no greater for symptomatic removal of cartilage in the left knee is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

For the time period prior to July 26, 2010, the criteria for an evaluation of 10 percent and no greater for painful motion and X-ray evidence of left knee degenerative joint disease is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.  

For the entire time period prior to and beginning May 22, 2013, the criteria for an evaluation of 60 percent and no greater for status post total left knee arthroplasty is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

For the entire time period prior to and beginning May 22, 2013, the criteria for an evaluation of 10 percent and no greater for painful scar is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.


REMAND

The Veteran seeks an increased evaluation for his service-connected sarcoidosis, and entitlement to a TDIU prior to July 26, 2010.  In addition, the issue of SMC should be considered prior to and beginning July 26, 2010, as appropriate.

The Board notes the record presents conflicting evidence concerning the Veteran's manifested symptoms attributable to sarcoidosis.  Statements submitted by his witnesses in 2009 reflect observations of large, observable sores that drained.  The May 2013 DBQ VA examination for skin disorders reflects findings of papulosquamous disorder over less than five percent of the total body area and zero percentage over exposed areas.  The examiner described papules of the upper back, chest and abdomen that are too numerous to count, some excoriated but not draining.  In contrast, the May 2013 DBQ VA examination for respiratory conditions describes persistent symptoms of papules in a state of relapsing and remitting over the back, chest and abdomen.  Moreover, the examination for respiratory conditions marked positive findings of other unspecified ophthalmologic, renal, cardiac, neurologic or other organ system involvement due to the sarcoidosis.  But the examiner did not specify which system-other than skin and respiratory systems-was involved.

The manifestations of the Veteran's sarcoidosis must be clarified prior to adjudication of this claim.  In addition, given the award of higher and increased evaluations for the left knee disability prior to July 26, 2010, and of the unresolved nature of the Veteran's claim for an increased evaluation for sarcoidosis, the matter of entitlement to TDIU prior to July 26, 2010 must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After any additional development deemed appropriate, accord the Veteran examinations with the appropriate specialists for his service-connected sarcoidosis.  The claims folder, to include this remand, must be made available to the examiner(s) for review, and the examination report(s) should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  The examiner(s) must take care to clarify any and all manifestations of the service-connected sarcoidosis, to include any and all respiratory and skin manifestations, and to ensure that any other organ system involvement is appropriate described in full detail.  Where appropriate, further examination and tests should be ordered.  The examiner(s) should address the impact of the Veteran's sarcoidosis on his ability to maintain employment.

2.  After all of the above development is completed and any other development that may be warranted, readjudicate the claims.  In particular, the AOJ should consider whether SMC may be awarded prior to and beginning July 26, 2011, as appropriate.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


